      Case 4:19-cv-01460 Document 583 Filed on 03/29/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                             March 30, 2021
                            SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                HOUSTON DIVISION

IN RE: INTERCONTINENTAL TERMINALS § Lead Case No. 4:19-cv-01460
COMPANY LLC DEER PARK FIRE        §
LITIGATION,                       §
                                  §
                                  §
                                  §
                                  §
                                  §


               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter was referred to United States Magistrate Judge Dena Palermo to conduct all

pretrial proceedings pursuant to 28 U.S.C. § 636. ECF No. 112. Pending before the Judge

Palermo were the following motions: (1) Plaintiff Kirby Inland Marine, LP’s (“Kirby”) motion

to remand, ECF No. 469; (2) the motion to remand filed by Plaintiffs Alice Romo, Kristen Faz,

Maria Gomez Mejia, and Jennifer Pedroza (the “Romo Plaintiffs”), ECF No. 468; (3) the motion

to remand filed by Plaintiffs Jonathan Hershberger, Letty Hershberger, Javier Sanchez, Gracie

Sanchez, Chris Espitia, Bobbi Espitia, Robert Fletcher, and Maria Fletcher (the “Hershberger

Plaintiffs”), ECF No. 508; (4) Plaintiff Garry Dillard’s “Agreed Motion to Incorporate the

Arguments Presented by Plaintiffs Romo et al. and Total Petrochemicals & Refining et al.’s

Motions to Remand,” ECF No. 485; and (5) the “Agreed Motion to Incorporate the Arguments

Presented by Plaintiffs Romo et al. and Total Petrochemicals & Refining et al.’s Motions to

Remand” filed by Plaintiffs Irma Bocard, Robert Cherry, Joyce Davis, Melvin Foreman, Jr.,

Ellen Lewis, Carolyn Watson-McKinney, Samuel Dean Piver, Suzanne Vallier, and Tiante

Williams (the “Bocard Plaintiffs”), ECF No. 404. On March 22, 2021, Judge Palermo filed a

Report and Recommendation (“R&R”), recommending that the Plaintiffs’ motions to remand be




1/2
        Case 4:19-cv-01460 Document 583 Filed on 03/29/21 in TXSD Page 2 of 2




denied, and that Intercontinental Terminals Management Company (“ITMC”), CIMA Services,

LP (“CIMA”), and Instrumentation & Electrical Specialist, L.L.C. (“IES”) be dismissed without

prejudice as they were improperly joined.

         Since no objections were filed, the Court reviews the R&R for clear error. The Court

finds that the R&R is well founded and that it should be adopted. Accordingly, it is ORDERED

that:

         1. Plaintiffs objections to the R&R are OVERRULED.

         2. The R&R is ADOPTED in its entirety as the holding of the Court.

         3. Plaintiff Kirby’s motion to remand, ECF No. 469, is DENIED;

         4. The Romo Plaintiffs’ motion to remand, ECF No. 468, is DENIED;

         5. The Hershberger Plaintiffs’ motion to remand, ECF No. 508 is DENIED;

         6. Plaintiff Dillard’s motion to remand, ECF No. 485, is DENIED;

         7. The Bocard Plaintiffs’ motion to remand, ECF No. 404, is DENIED; and

         8. Defendants Intercontinental Terminals Management Company (“ITMC”), CIMA
            Services, LP (“CIMA”), and Instrumentation & Electrical Specialist, L.L.C. (“IES”)
            are DISMISSED WITHOUT PREJUDICE from these proceedings.

         It is so ORDERED.

         SIGNED on this 29th day of March, 2021.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




2/2
